Citation Nr: 0634474	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error in 
combining the rating for deep venous thrombosis of both legs 
with postphlebitic syndrome of both legs in the May 2001 and 
November 2002 rating actions.

2.  Entitlement to a rating in excess of 60 percent for 
pulmonary embolism.

3.  Entitlement to a rating in excess of 30 percent prior to 
May 3, 2005, for a clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis.

4.  Entitlement to a rating in excess of 60 percent after May 
3, 2005, for a clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1999, 
November 2002, and September 2003 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The June 1999 rating action, in pertinent part, denied 
entitlement to service connection for myocardial infarction 
and denied entitlement to a compensable rating for pulmonary 
embolism.  In November 2002 the RO established entitlement to 
service connection for a clotting disorder, status post 
myocardial infarction secondary to deep vein thrombosis, and 
assigned a 30 percent disability rating effective from March 
19, 1999.  In an April 2006 rating decision the RO granted an 
increased 60 percent rating for pulmonary embolism, to 
include pulmonary hypertension, effective from March 19, 
1999, and an increased 60 percent rating for a clotting 
disorder, status post myocardial infarction and congestive 
heart failure, effective from May 3, 2005.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, the Board finds "staged" 
rating consideration is required for the veteran's service-
connected clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis.  The issues as 
to this matter are more appropriately addressed as listed the 
title page of this decision.

The veteran testified at a personal hearing in May 2004 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In October 2004, 
the increased rating issues on appeal were remanded for 
additional development.  The Board also remanded the issues 
of entitlement to service connection for hypertension and 
whether there was clear and unmistakable error (CUE) in prior 
rating actions involving service-connected venous disorders 
for these matters to be addressed in a statement of the case.  
In a July 2006 supplemental statement of the case the RO, in 
essence, found a statement of the case was not warranted for 
the issue of entitlement to service connection for 
hypertension because pulmonary hypertension was part of the 
service-connected pulmonary embolism disorder.  The Board 
concurs with the RO determination as to this matter, but also 
notes that a separate rating for systemic hypertension in 
this case is prohibited by the rule against pyramiding of 
disability ratings as the veteran is in receipt of an 
evaluation for a secondary heart disability.  As the veteran 
has expressed no disagreement with the RO's July 2006 action, 
the issue of entitlement to service connection for 
hypertension is deemed to have been fully resolved. 

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) was previously 
referred to the RO for appropriate action.  The claim was 
received at the veteran's personal hearing on May 5, 2004; 
however, there is no evidence of any RO action as to this 
matter.  To the extent that TDIU may be warranted for a 
period of time prior to the establishment of a 100 percent 
schedular rating, this matter is again referred to the RO for 
appropriate action.
FINDINGS OF FACT

1.  Unappealed rating actions dated May 22, 2001, and 
November 23, 2002, variously described the veteran's service-
connected left and right lower extremity disabilities as 
postphlebitis syndrome, deep vein thrombosis, and varicose 
vein disorders.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on May 22, 2001, and November 23, 2002, or that the RO 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claims would have been 
manifestly different but for the error.

3.  The evidence shows the veteran's service-connected 
pulmonary embolism is presently manifested by evidence of 
pulmonary hypertension secondary to an obstructive disease of 
pulmonary veins with evidence of right ventricular 
hypertrophy.

4.  The evidence shows the veteran's service-connected 
clotting disorder, status post myocardial infarction 
secondary to deep vein thrombosis, involved a myocardial 
infarction on March 15, 1999, documented by laboratory 
testing; VA regulations provide for a 100 percent rating 
during and for three months following myocardial infarction.

5.  The evidence shows the veteran's service-connected 
clotting disorder, status post myocardial infarction 
secondary to deep vein thrombosis, during the period from 
June 16, 1999, to May 3, 2005, was manifested by cardiac 
hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent.

6.  The evidence shows the veteran's service-connected 
clotting disorder, status post myocardial infarction 
secondary to deep vein thrombosis, after May 3, 2005, is 
manifested by complaints of dyspnea and fatigue with left 
ventricular dysfunction and an estimated left ventricular 
ejection fraction of 30 to 35 percent.
CONCLUSIONS OF LAW

1.  The May 22, 2001, and November 23, 2002, rating decisions 
as to the service-connected left and right lower extremity 
disabilities were not clearly and unmistakably erroneous and 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2006).

2.  The criteria for a 100 percent rating for a service-
connected pulmonary embolism have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6817 (2006).

3.  The criteria for a 100 percent rating for a service-
connected clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis, during the 
period from March 19, 1999, to June 15, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2006).

4.  The criteria for a rating in excess of 30 percent for a 
service-connected clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis, during the 
period from June 16, 1999, to May 3, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2006).

5.  The criteria for a rating in excess of 60 percent for a 
service-connected clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis, after May 3, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7006 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in April 2001 and November 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided additional notice as to these 
matters in July 2006.  The notice requirements pertinent to 
the issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant.

CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  

Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In this case, it is asserted by and on behalf of the veteran 
that the May 22, 2001, and November 23, 2002, rating 
decisions should have assigned separate ratings for deep 
venous thrombosis and post-phlebitis syndrome for each lower 
extremity.  It was noted that deep venous thrombosis of the 
right leg was listed as service connected in May 2001, but 
appeared to have been dropped in subsequent rating actions.  
It was asserted, in essence, that these were distinct 
disabilities warranting separate evaluations.

A review of the record reveals that service connection was 
established for post-phlebitis syndrome and varicose veins of 
the left leg in a March 1986 rating decision.  A 10 percent 
rating was assigned under the criteria for diagnostic code 
7121.  A February 1991 rating decision established service 
connection for recurring deep venous thrombosis and varicose 
veins to the right leg status post Greenfield filter 
placement.  A 30 percent rating was assigned under the 
criteria for diagnostic code 7121 and a bilateral disability 
factor was added to the combined service-connected disability 
ratings.  

The May 22, 2001, rating decision increased to 40 percent, 
the rating for post-phlebitis syndrome, varicose veins, left 
leg, and increased to 40 percent, the rating for deep vein 
thrombosis, varicose veins, status post Greenfield filter 
placement, right leg.  The disorders were each rated under 
the criteria for diagnostic code 7121 and a bilateral factor 
was added to the combined service-connected disability 
ratings.  The November 23, 2002, rating decision code sheet 
and all subsequent rating code sheets of record list the 
disabilities rated under diagnostic code 7121 as post-
phlebitic syndrome, varicose veins, to the right and left 
legs and include a bilateral factor.

Under the laws and regulations in effect at the time of the 
May 22, 2001, and November 23, 2002, rating decisions the 
pyramiding of ratings for the same disability under various 
diagnoses was prohibited.  38 C.F.R. § 4.14.  A disorder 
unlisted in the rating schedule could be evaluated under a 
listing for a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology were closely analogous.  38 C.F.R. § 4.20.  

At the time of the prior decisions at issue VA had designated 
no specific diagnostic code for "deep vein thrombosis;" 
however, thrombophlebitis had been previously described by 
the Court as an inflammation of a vein associated with a 
thrombus (vascular obstruction as a result of entrapment of 
blood and cell elements) and thrombosis has been described as 
the formation or presence of a thrombus.  Hayes v. Brown, 9 
Vet. App. 67, 70 (1996).  The Court had also held that the 
choice of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993).  
712
0
Varicose veins:
Ratin
g

With the following findings attributed to the 
effects of varicose veins:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).

712
1
Post-phlebitic syndrome of any etiology:
Ratin
g

With the following findings attributed to venous 
disease:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7121 (2000).

Based upon the evidence of record, the Board finds no 
evidence of error either in the RO's choice of diagnostic 
codes or the assigned ratings.  Medical reports had provided 
diagnoses of varicose vein disorders and bilateral 
thrombophlebitis.  VA examination in May 1999 noted the 
veteran had stasis dermatitis, chronic venous congestion, 
pedal edema, and bilateral varicose veins.  A September 2001 
VA arteries and veins examination noted darker skin 
pigmentation to the lower extremities and dermatitis.  A 
Doppler study revealed a thrombus in the right and left lower 
extremities.  It is significant to note that the criteria for 
40 percent ratings under diagnostic codes 7120 and 7121 are 
identical.  Thus, there was no legal or factual basis for the 
assignment of any separate ratings for the veteran's lower 
extremity venous disabilities.  To attempt to do so would 
have resulted in pyramiding (38 C.F.R. § 4.14).  

Inasmuch as the veteran has failed to establish that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different, there was no CUE in the 
RO's May 22, 2001, and November 23, 2002, rating decisions.  
See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; 
Russell, 3 Vet. App. at 331-314.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Pulmonary Embolism

681
7
Pulmonary Vascular Disease:
Ratin
g

Primary pulmonary hypertension, or; chronic 
pulmonary thrombo-embolism with evidence of 
pulmonary hypertension, right ventricular 
hypertrophy, or cor pulmonale, or; pulmonary 
hypertension secondary to other obstructive disease 
of pulmonary arteries or veins with evidence of 
right ventricular hypertrophy or cor pulmonale
100

Chronic pulmonary thromboembolism requiring 
anticoagulant therapy, or; following inferior vena 
cava surgery without evidence of pulmonary 
hypertension or right ventricular dysfunction
60

Symptomatic, following resolution of acute 
pulmonary embolism
30

Asymptomatic, following resolution of pulmonary 
thromboembolism
0
Note: Evaluate other residuals following pulmonary embolism 
under the most appropriate diagnostic code, such as chronic 
bronchitis (DC 6600) or chronic pleural effusion or fibrosis 
(DC 6844), but do not combine that evaluation with any of the 
above evaluations.
38 C.F.R. § 4.97, Diagnostic Code 6817 (2006).

In this case, VA examination in May 2005 noted the veteran 
had an episode of pulmonary embolism in 1988 with placement 
of an inferior vena cava with subsequent treatment with 
anticoagulation medication for several years.  The veteran 
was presently taking Coumadin daily.  An April 2005 
echocardiogram revealed concentric left ventricular 
hypertrophy.  The examiner's impression noted the veteran had 
a history of pulmonary embolism with mild to moderate 
pulmonary hypertension that might be multifactorial and 
attributable to his pulmonary embolism as well as his 
congestive heart failure.  A December 2001 VA examiner noted 
the veteran's deep vein thrombosis was caused by a congenital 
hypercoagulable state.  VA rating actions have held that the 
veteran's venous disorders were incurred during active 
service and in its April 16, 2006, rating decision the RO 
established service connection for pulmonary hypertension.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected pulmonary embolism is presently 
manifested by pulmonary hypertension secondary to an 
obstructive disease of pulmonary veins with evidence of left 
ventricular hypertrophy.  The May 2005 VA respiratory 
diseases examiner, in essence, found it could not be 
distinguished whether or not the veteran's pulmonary 
hypertension was attributable to his history of pulmonary 
embolism or to his congestive heart failure.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds the 
criteria for an increased 100 percent schedular rating have 
been met.  

Myocardial Infarction

As a preliminary matter, the Board notes a review of the 
record reveals that service connection was established for 
post-phlebitis syndrome and varicose veins of the left leg 
and for pulmonary embolism in March 1986, shortly after the 
veteran's separation from active service.  A 0 percent rating 
was assigned for pulmonary embolism.  A June 1999 rating 
action denied entitlement to service connection for 
myocardial infarction and denied entitlement to a compensable 
rating for pulmonary embolism.  In November 2002 the RO 
established entitlement to service connection for a clotting 
disorder, status post myocardial infarction secondary to deep 
vein thrombosis.  A 30 percent disability rating was assigned 
from the date of VA hospital admission on March 19, 1999, 
under diagnostic code 7006.  In an April 2006 rating decision 
the RO granted an increased 60 percent rating for a clotting 
disorder, status post myocardial infarction and congestive 
heart failure, effective from May 3, 2005.

In statements and personal hearing testimony the veteran 
asserted an increased rating was warranted for his service-
connected heart disability.  He stated his activities were 
severely limited and that he had retired from the United 
States Postal Service because of disability.

VA hospital records show that prior to admission on March 19, 
1999, the veteran reported the onset of chest pain in the 
front of his thorax associated with mild shortness of breath 
and exacerbated most by forcible exhalation.  The discharge 
diagnoses included myocardial infarction and occluded left 
circumflex coronary artery.  There was also multiple deep 
thrombosis with a question of hypercoagulable state of 
uncertain etiology.  It was noted that because of the 
veteran's recurrent deep venous thrombosis he should probably 
receive Coumadin anticoagulation for life.  

On VA heart examination in May 1999 the veteran complained of 
shortness of breath with mild to moderate working such as 
lifting more than 25 to 50 pounds, walking less than two 
blocks, or climbing one flight of stairs.  The examiner noted 
the veteran had an acute myocardial infarction on March 15, 
1999.  Examination revealed the veteran's heart size was 
normal with no evidence of cardiomegaly.  It was noted an 
electrocardiogram (EKG) showed sinus rhythm and left 
ventricular hypertrophy.  The diagnoses included coronary 
artery disease, status post acute myocardial, essential 
hypertension, and hypertensive cardiovascular disease.  The 
examiner stated the etiology of any murmur and coronary 
artery disease was due to chronic heart disease and 
hypertension.  The veteran's functional assessment was stage 
II.

VA treatment records noted a stress test in January 2001 
revealed the veteran's left ventricular chamber was normal in 
size.  The calculated ejection fraction was approximately 40 
percent, but there were no focal wall motion abnormalities.  
A January 2002 examiner interpreted that test's ejection 
fraction as 36 percent with no perfusion defects.  

VA hypertension examination in June 2001 noted an EKG was 
abnormal with inferior lateral ischemic changes.  An 
echocardiogram revealed mild concentric left ventricular 
hypertrophy.  The diagnoses included coronary artery disease.  

VA heart examination in October 2001 noted an August 31, 
2001, echocardiogram revealed left atrial enlargement, 
concentric left ventricular hypertrophy, and an ejection 
fraction of 60 percent.  The examiner's impression chronic 
hypercoagulable state, status post deep vein thrombosis and 
pulmonary embolism, systemic hypertension, and hypertensive 
heart disease with normal systolic left ventricular function.  
A December 2001 addendum noted the veteran's myocardial 
infarction was likely related to his congenital 
hypercoagulable state.

VA examination on May 10, 2005, noted an echocardiogram 
revealed concentric left ventricular hypertrophy and 
estimated left ventricular ejection fraction of 30 to 35 
percent.  The diagnosis was coronary artery disease, status 
post myocardial infarction, and post-phlebitic syndrome with 
history of bilateral deep venous thrombosis.


Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.
38 C.F.R. § 4.104, Diagnostic Code 7006 (2006).

700
6
Myocardial infarction:
Ratin
g

During and for three months following myocardial 
infarction, documented by laboratory tests
100

Thereafter:

With history of documented myocardial infarction, 
resulting in:

  Chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

  Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

  Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
38 C.F.R. § 4.104, Diagnostic Code 7006 (2006)

Based upon the evidence of record, the Board finds the 
veteran's service-connected clotting disorder, status post 
myocardial infarction secondary to deep vein thrombosis, is 
appropriately rated under the criteria for myocardial 
infarction.  The evidence shows he sustained an acute 
myocardial infarction on March 15, 1999, documented by 
laboratory testing.  As VA regulations provide for a 100 
percent rating during and for three months following 
myocardial infarction, the Board finds a 100 percent rating 
is warranted for the period from March 19, 1999, the 
established date of claim, to June 15, 1999.

The Board further finds that the evidence shows the veteran's 
service-connected clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis, during the 
period from June 16, 1999, to May 3, 2005, was manifested by 
cardiac hypertrophy on electrocardiogram and left ventricular 
dysfunction with an ejection fraction of 60 percent.  While 
an ejection fraction of approximately 40 percent was noted 
upon stress testing in January 2001, there was no evidence 
cardiac hypertrophy at the time of that examination.  
Although there were complaints of dyspnea and fatigue during 
this period, there is no evidence of more than one episode of 
acute congestive heart failure in a year, a workload less 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, nor consistent findings of left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Therefore a rating in excess of 30 percent 
during the period from June 16, 1999, to May 3, 2005, is not 
warranted.

The evidence also shows the veteran's service-connected 
clotting disorder, status post myocardial infarction 
secondary to deep vein thrombosis, after May 3, 2005, is 
manifested by complaints of dyspnea and fatigue with left 
ventricular dysfunction and an estimated left ventricular 
ejection fraction of 30 to 35 percent.  There is no evidence 
of chronic congestive heart failure, workload of 3 METs or 
less, nor left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Therefore a rating in 
excess of 60 percent after May 3, 2005, is not warranted.




ORDER

Clear and unmistakable error having not been committed in the 
May 2001 and November 2002 rating actions in combining the 
rating for deep venous thrombosis of both legs with 
postphlebitic syndrome of both legs, the veteran's appeal is 
denied.

Entitlement to a 100 rating for pulmonary embolism is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a 100 percent rating during the period from 
March 19, 1999, to June 15, 1999, for a clotting disorder, 
status post myocardial infarction secondary to deep vein 
thrombosis is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a rating in excess of 30 percent during the 
period from June 16, 1999, to May 3, 2005, for a clotting 
disorder, status post myocardial infarction secondary to deep 
vein thrombosis.

Entitlement to a rating in excess of 60 percent after May 3, 
2005, for a clotting disorder, status post myocardial 
infarction secondary to deep vein thrombosis.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


